OPINION WOOD, Chief Judge. Huerta appeals a decision- by HSS (Health and Social Services Department) that his household (Huerta and his wife) was not eligible for participation in the food stamp program. HSS determined that after all applicable allowances which reduced income under HSS regulations the “net food stamp income” exceeded the maximum income allowable in determining eligibility. The dispute is concerned with what may be considered as “income” in determining eligibility. The dispute involves disability insurance benefits. In 1972, Huerta obtained two loans from a finance company. As a part of the loan transaction he purchased disability insurance. In August, 1973, when eligibility for food stamps was determined, disability insurance benefits were being paid. One policy paid $91.04 per month and was referred to as the “house payment.” The other policy paid $26.00 per month and was referred to as the “note payment.” Both policies provided that benefits were to be paid to the “creditor policyholder” (the finance company) and applied against the outstanding unpaid loan indebtedness. The record indicates the disability benefits were paid directly to the finance company. HSS treated the disability benefits as income in determining food stamp eligibility. It did so on the basis of HSS Regulation 262.43(B)(10) which defines income to include: “Payments in money, except for those for medical costs, made on behalf of the household by a person other than a member of the household. . . . ” Huerta contends that the interpretation of the above quoted regulation to include the disability insurance benefits is unreasonable because other parts of the regulation (not quoted here) refer to income which has the effect of putting cash into the hands of the household. He claims that “he has no added purchasing power because the insurance payments never go directly to him.” He claims the regulation was never intended to apply to an “illusory benefit” and that Huerta should not be penalized for his foresight in purchasing the insurance.  By its wording, the quoted regulation does not require cash in Huerta’s hands. The regulation refers to money payments on behalf of the household. The record shows such payments on Huerta’s behalf. It does not follow that Huerta has no added purchasing power because Huerta does not directly receive the benefit payments. The payments are on outstanding loans owed by Huerta; the disability benefits are making loan payments, thus freeing Huerta from making the payments with other income. Thus, they do increase his purchasing power. The benefits are not illusory. Huerta is not being penalized for having purchased insurance ; the insurance payments are a benefit. HSS correctly determined that the disability insurance benefits are income under the quoted regulation. Huerta does not assert that the quoted regulation, as worded, is unconstitutional. He does claim that the interpretation of the regulation to include disability benefit payments .violates due process. This argument has four parts which are stated and answered below.  First, he asserts that the quoted regulation sets up an irrebuttable presumption that, because ,two of his debts are covered by disability insurance, the insurance payments increase his food purchasing power. See U.S. Dept. of Agriculture v. Murry, 413 U.S. 508, 93 S.Ct. 2832, 37 L.Ed.2d 767 (1973). We disagree. The purpose of the food stamp program is to raise levels of nutrition among low income households. U.S. Dept. of Agriculture v. Moreno, 413 U.S. 528, 93 S.Ct. 2821, 37 L.Ed.2d 782 (1973). The quoted regulation deals with a determination of income; it sets up no presumptions of any kind concerning purchasing power. Other regulations, not involved in this case, deal with allowances reducing income once income has been determined. Second, he contends that he is entitled to an “ ‘individualized determination’ ” on the basis of “the real facts of his situation.” That is what he has received in this case. Third, he claims the regulation has no rational relation to the stated purpose of the food stamp act. The regulation deals with income and is rationally related to determining the low income beneficiaries of the program.  Fourth, he asserts the regulation is “contrary to the fundamental concepts of fairness and contrary to the altruistic ends of” the food stamp act (which may be found at 7 U.S.C. § 2011). It is neither unfair nor contrary to the purpose of the act to consider payments made by another person on behalf of Huerta in calculating Huerta’s income for eligibility purposes.  The quoted regulation, as applied to Huerta, did not deprive him of due process of law. Compare Padilla v. Health and Social Services Department, 84 N.M. 140, 500 P.2d 425 (Ct.App.1972). The decision denying eligibility for food stamp benefits is affirmed. It is so ordered. HERNANDEZ, J., concurs. SUTIN, J., dissenting.